Citation Nr: 0416058	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran reportedly had United States Army Reserves duty 
from July 1987 to November 1987, and active duty from January 
1989 to December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).  

In September 2003, a hearing was held at the RO before a 
hearing officer.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran's major depressive disorder is manifested by 
complaints of anxiety and panic attacks, with signs of 
depression.  On recent examination there were no suicidal or 
homicidal thoughts or ideations.  His speech was relevant and 
coherent.  His Global Assessment of Functioning (GAF) score 
was 65.  The examiner concluded that he ability to obtain and 
maintain employment was not precluded by the findings on this 
examination.

3.  The veteran does not show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9434 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
implementing regulations, in reference to the issue addressed 
in this decision.  

As will be discussed below, the VCAA provisions have been 
considered and complied with as to the issue decided herein.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability evaluation for his major depressive 
disorder via an August 2002 letter and the November 2003 
supplemental statement of the case.  Specifically, the 
appellant has been informed of the need to provide evidence 
showing that his disability is more disabling than currently 
evaluated.  Finally, via the November 2003 statement of the 
case, the veteran was provided with specific information 
concerning changes in the law and regulations per the VCAA.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained, including VA treatment records and a December 2002 
VA mental disorders examination report.  No additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been identified.  
Furthermore, the veteran was scheduled for two VA 
examinations in September 2002, both of which he failed to 
attend.  Thus, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.  

Finally, in Pelegrini v. Principi, 17 Vet. App. 412 (2003), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  By various informational 
letters and a statement of the case, and their accompanying 
notice letters, VA satisfied the fourth element of the notice 
requirements.  Furthermore, the initial notice was provided 
prior to the adjudication.  As such, further notice or 
development is not indicated.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

The veteran's major depressive disorder is currently rated at 
30 percent disabling under 38 C.F.R § 4.130; Diagnostic Code 
(DC) 9434.  Under this general rating formula for mental 
disorders, a 30 percent rating is evidenced by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, occupation, or own name.  See 38 
C.F.R. § 4.130, Diagnostic Code 9434 (2003). 

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)].  A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

III.  Analysis

Historically, by way of a January 2001 rating decision, 
service connection was granted for major depressive disorder, 
and a 30 percent disability was assigned.  On correspondence 
dated May 2001, the veteran was informed that his notice of 
disagreement was void because a service representative that 
was not representing him sent it.  He was given 60 days to 
resubmit a disagreement with his rating decision and if he 
wished to continue with the Disabled American Veterans as his 
power of attorney.  The veteran did not respond to this 
request and he filed a new claim in August 2002 for an 
increase for his major depressive disorder.  The veteran also 
failed to report to two scheduled examinations in September 
2002 to determine the severity of his disability.

On VA posttraumatic stress disorder examination of May 2000, 
the veteran reported that he was in the United States Army 
Reserves for eight months before going into active duty.  He 
reported that he remained on active duty until his discharge 
in December 1999 due to poor performance, a history of 
domestic violence against his wife and chronic alcoholism.  
He reported that he served with the Third Armored Division 
during the Desert Storm conflict between January 1991 and 
July 1991.  He reported that he exchanged fire with the 
enemy, he saw death and destruction in terms of seeing 
starving people and that he saw people eating the dead as 
well as dogs.  He also reported that he picked up a helmet 
once to find a partial head inside.  He also reported that in 
Bosnia between August 1997 and November 1997 he recalled 
taking many helicopter trips testing demolition devices and 
being shot at frequently.  He reported stumbling across a 
mass suicide of some 3000 Muslims who had hanged themselves 
rather than be captured by Serbs. 

The veteran reported that he had nightmares once or perhaps 
twice a week, which caused him to awaken in a cold sweat.  He 
reported that he thought about the various conflicts at times 
during the day and reported that it became quite vivid to the 
point that he "loses it."  He also reported that he loved 
chaos in his life, which he listed as a symptom of 
posttraumatic stress disorder.  The veteran could not offer 
any additional symptoms of his claimed posttraumatic stress 
disorder other than occasional forgetfulness and alcoholism.  
On the Beck Depression Inventory, the veteran obtained a 
score of 34, which indicated moderate to moderately severe 
depression.  The veteran obtained a Mississippi Scale score 
of 140, which was in the examiner's opinion, an exaggerated 
score for his military experiences, and in view of the 
clinical presentations made.  The overall impression was one 
of major depressive disorder that was recurrent and variable 
and that was in response to the successes or lack thereof in 
his life to his own behavior, which was markedly and 
negatively influenced by mixed personality disorder.  The 
diagnostic impression was major depressive disorder, chronic, 
recurrent, currently moderate in intensity related to current 
stressors in the veteran's life.  The Global Assessment 
Functioning (GAF) score was approximately 55.  

VA treatment reports from January 2000 to August 2002 showed 
that the veteran attended several group sessions on 
depression.  His diagnoses were history of depression, 
posttraumatic stress disorder by history, history of panic 
disorder and anxiety disorder, not otherwise specified.  His 
GAF scores were between 50 and 55.

On VA mental disorders examination of December 2002 the 
veteran's affect and mood were depressed.  Speech was 
relevant and coherent.  There was no indication of any formal 
thought disorder.  There was no suicidal ideation, intent or 
plans.  The veteran complained of feeling worthless and 
hopeless and complained that his medications did not help 
that much and he felt depressed and at times panicky.  He 
reported that he felt socially isolated from others and that 
he had difficulty sleeping.  He reported that he had never 
been the same since the military and that his experiences 
were a function of the military, including his polysubstance 
dependence.  He reported difficulty concentrating and 
"memory lapses", which prevented him from working as a 
carpenter.  He reported that he held jobs sporadically prior 
to admissions, but work history had been negatively impacted 
by polysubstance dependence.  His insight was lacking and 
judgment marginal.  The diagnostic impression was major 
depression, recurrent, and his GAF score was 65.  The 
examiner summarized that the veteran presented with symptoms 
consistent with major depression, recurrent, which was 
secondary to both situational stressors and polysubstance 
dependence.  The examiner reported that there had been no 
increase in the severity of the symptoms of depression, and 
the severity of the psychiatric symptoms did not preclude the 
veteran's ability to obtain and maintain employment.  

At a RO hearing dated September 2003, the veteran reported 
that he was receiving treatment for his disability once every 
three months and that he saw a nurse practitioner weekly.  He 
reported that he was taking Citropam and Depakote for his 
depression.  The veteran reported that due to his depression 
he had trouble concentrating, sleep problems, and spending 
sprees.  He also reported that he was seen at the West Penn 
Hospital for a panic attack.  He also reported that he was 
working part-time at the Oakland VA Hospital in housekeeping 
and that he missed two to three weeks of work since February 
2003 because of his depressive disorder.  

Treatment reports from December 2002 to September 2003 
reported that the veteran was diagnosed with major depressive 
disorder and alcohol dependence in partial remission.  He 
complained of decreased concentration, increased irritability 
and moderate to severe anxiety.  He reported thoughts of 
jumping off a bridge, which caused him fear and concern but 
he did not have any intentions or plans.  The veteran was not 
in any acute physical distress and he had no agitation or 
psychosis.

A report from the West Penn Hospital dated August 2003 shows 
that the veteran complained of anxiety.  He reported that he 
ran out of his medication and that he had about three to four 
anxiety attacks.  He denied suicidal or homicidal ideation.  
The veteran denied headaches, visual changes, fever, chills, 
nausea, vomiting, chest pain, shortness of breath, abdominal 
pain, diarrhea and constipation.  Past medical history was 
panic disorder.  On examination the veteran demonstrated good 
judgment and did not appear to be depressive.  The diagnosis 
was anxiety disorder.  

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for the service-connected 
depressive disorder is not warranted at this time.  The 
veteran's current symptomatology does not comport with the 
criteria required for a 50 percent, or higher, rating.  In 
sum, the veteran's depressive disorder is manifested by 
anxiety and some depression.  On VA examination of December 
2002 the examiner reported that the symptoms consistent with 
major depression, recurrent, was secondary to both 
situational stressors and polysubstance dependence and there 
had been no increase in the severity of the symptoms of 
depression, and the severity of the psychiatric symptoms did 
not preclude the veteran's ability to obtain and maintain 
employment.  The veteran's GAF score was 65.  Furthermore, a 
report from the West Penn Hospital of August 2003 reported 
that the veteran demonstrated good judgment and did not 
appear to have suicidal ideations, or otherwise warrant a 
higher rating.  

The Board does not doubt that the veteran's service-connected 
disability results in some occupational and social 
impairment.  However, the degree of such impairment appears 
to be adequately contemplated by the current 30 schedular 
percent rating.  The majority of psychiatric symptoms fall 
within the criteria listed for such a rating.  For example, 
the veteran's depression and anxiety, his reported sleep 
problems and panic attacks are expressly listed under the 
criteria for a 30 percent rating.  Further, such a rating 
contemplates someone, like the veteran, who exhibits 
essentially routine behavior and self-care.  Therefore, the 
Board finds that the veteran's overall impairment clearly 
falls within the criteria for a 30 percent rating.  

Therefore, it is concluded that the evidence preponderates 
against the veteran's claim for an increased evaluation for 
the service-connected major depressive disorder at this time.  
The veteran may always advance a new claim for an increased 
rating should his service-connected disability increase in 
severity in the future.  


ORDER

An evaluation in excess of 30 percent for major depressive 
disorder is not warranted.  The appeal is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



